NOTE: This order is nonprecedential

Um'ted States Court of Appeals
for the Federal Circuit

REGINA M. PIRKL,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-706'7

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-0175, Judge Lawrence B.
Hagel.

ON MOTION

ORDER

Regina M. Pirkl moves for a 60-day extension of time,
until November 6, 2012, to file her reply brief.

Upon consideration thereof,

IT IS ORDERED THATZ

PIRKL V. DVA 2

The motion is granted.

FoR THE CoURT

SEP 1 9 399 /S/ Jan Horbaiy
Date J an Horbaly
` Clerk

cc: Kenneth M. Carpenter, Esq.
John J. Todor, Esq.

21 ‘
s "»te‘z'.z§t¢?£sa'z~.zz:°“

SEP 1 U 2012
JANHORBALY
~ CLERK